Citation Nr: 1309108	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-33 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left shoulder shrapnel wound with residual scar.

2.  Entitlement to an initial rating higher than 10 percent for a right thigh shrapnel wound with residual scar.

3.  Entitlement to an initial rating higher than 10 percent for a right neck shrapnel wound with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A hearing was held before the undersigned Veterans Law Judge in September 2007.  The Board remanded the claims to the agency of original jurisdiction for additional action in February 2008, March 2010, and June 2012.  


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder shrapnel wound with residual scar is manifested by no worse than moderate disability of Muscle Group I.

2.  The Veteran's service-connected right thigh shrapnel wound with residual scar is manifested by no worse than moderate disability of Muscle Group XIII.

3.  The Veteran's service-connected right neck shrapnel wound with residual scar is manifested by no worse than moderate disability of Muscle Group XXIII.

4.  The residual scar associated with the right neck shrapnel wound is painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected left shoulder shrapnel wound with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.73, Diagnostic Code 5301 (2012).

2.  The criteria for an initial rating in excess of 10 percent for service-connected right thigh shrapnel wound with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.73, Diagnostic Code 5313 (2012).

3.  The criteria for an initial rating in excess of 10 percent for service-connected right neck shrapnel wound with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.73, Diagnostic Code 5323 (2012).

4.  The criteria for a separate initial 10 percent rating for a painful scar associated with the right neck shrapnel wound have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a January 2005 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims, including notification of which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2012); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Loma Linda, California.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Additionally, as noted in the introduction, the Veteran was afforded a hearing before the Board in September 2007, the transcript of which is of record.  Moreover, in February 2005, the Veteran was provided a VA examination in connection with his claims, the report of which is also of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's shrapnel wounds in the context of the rating criteria for that time period.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Board remanded the claims in February 2008 to schedule the Veteran for another VA examination to assess the current severity of his three service-connected shrapnel wounds.  As explained in the Board's March 2010 and June 2012 remands, ascertaining the Veteran's whereabouts has been problematic.  The record reflects that he has had multiple mailing addresses and he has not contacted the RO since approximately April 2008.

In December 2009, the Veteran's representative indicated that the correct mailing address for the Veteran was the one listed in Victorville, California.  However, this address appears to be an outdated address.  Then, after the March 2010 remand, the RO appeared to determine that the Veteran's correct address was in Rowland Heights, California.  However, with that mailing address, the Veteran did not report to a scheduled examination.  In a May 2012 brief, the Veteran's representative indicated that a mailing address in Irvine, California, was in fact the Veteran's correct mailing address.  In the June 2012 remand, the Board instructed the RO to consider the Irvine address to be the Veteran's current mailing address if more current address information could not be obtained.  Later that month, the RO attempted to contact the Veteran via multiple phone numbers, but this was to no avail.  Between June 2012 and September 2012, it appears that the VAMC in Long Beach, California, attempted to schedule the Veteran for an examination on multiple occasions.  The Irvine address is listed on one of the examination requests.  Despite these efforts, the Veteran failed to report to the scheduled examination.

In this case, the Board finds that the RO has made more than reasonable efforts to schedule the Veteran for a VA examination that could produce evidence concerning the current level of severity of his service-connected disabilities.  VA has mailed examination notifications to his most current mailing address as well as other possible mailing addresses.  Although all of the letters mailed from the VAMC are not included in the claims file, the presumption of regularity presumes that the RO and VAMC properly scheduled the examinations as the computer-generated letters are not included in the claims file as a matter of course.  See Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011).

In a January 2013 brief, the Veteran's representative asserts that the claims should be remanded to schedule an examination by sending notification to the Rowland Heights address because the representative indicates that address is the Veteran's current address.  The Board does not find that the case should be remanded again for another attempt to schedule the Veteran as an attempt was already made to the Rowland Heights address.  The duty to assist has been frustrated by the Veteran's failure to report for a VA examination without good cause that may have produced evidence essential to his claim and by his inaction on informing VA of his current mailing address.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) ("[t]he duty to assist in the development and adjudication of a claim is not a one-way street."); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In view of these circumstances, the Board finds that the RO substantially complied with the instructions in the Board's remands.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The disability ratings on appeal each pertain to muscle injuries.  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2012).  A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle;(c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

When evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e) (2012).  In the Veteran's case, the three muscle group injuries for consideration are in different anatomical regions, so they are separately rated.  See 38 C.F.R. § 4.55(f).

A. Left Shoulder Shrapnel Wound

The Veteran's service-connected shrapnel wound of the left shoulder has been evaluated as 10 percent disabling under Diagnostic Code 5301 for injury to Muscle Group I.  Disability under this diagnostic code affecting the non-dominant hand is evaluated as:  slight (zero percent), moderate (10 percent), moderately severe (20 percent), or severe (30 percent).  38 C.F.R. § 4.73, Diagnostic Code 5301 (2012).  Muscle Group I consists of extrinsic muscles of shoulder girdle.  Those muscles are the trapezius, levator scapulae, and serratus magnus.  The function of these muscles is as follows:  upward rotation of scapula and elevation of arm above shoulder level.  Id.

By way of background, the Veteran's service treatment records show that he received multiple fragment wounds in May 2004 from a mortar blast while serving in combat in Iraq for which he was awarded the Purple Heart.  This included a fragment wound in the area of the left clavicle.  The Veteran was hospitalized for several days and the wound was debrided and dressed.  Follow-ups in July 2004 and August 2004 revealed that the wound was healed.  An October 2004 separation examination revealed a left shoulder scar.  The history of the wound is significant as the type and history of the injury is for consideration when evaluating muscle injuries.  See 38 C.F.R. § 4.56.

This evidence tends to show that the wound may be equated to a moderate type of injury rather than a slight injury.  Although the evidence does not show a through and through or deep penetrating wound, or prolonged infection, the wound was debrided during a short hospitalization and there is a service department record reflecting in-service treatment for the wound.  An injury of the moderately severe type is not evident as there was no through and through or deep penetrating wound, prolonged infection, sloughing of soft parts, intermuscular scarring, or hospitalization for a prolonged period for the wound.  Additionally, a greater injury of the severe type is not shown by the evidence.

In February 2005, the Veteran underwent VA examination in connection with the claim.  The examiner noted an accurate history of a left shoulder wound from a bomb explosion.  It was noted as superficial with treatment in the hospital.  The Veteran reported that he believed the injury involved his bone and his blood vessels with loss of strength, impairment of coordination, weakness and pain on the left collarbone brought on by heavy lifting.  He denied any complication from the muscle injury and was not being treated for it.  The Veteran was able to return to duty in service two months after he recovered from the shrapnel wound.  The effect of the injury to his body was that heavy lifting was difficult because his left collarbone seemed to hurt.  The Veteran reported that it was difficult for him to keep up with normal work requirements if it involved heavy lifting.

Examination of the left shoulder revealed flexion to 180 degrees, abduction to 180 degrees, external and internal rotation to 90 degrees.  There was no pain, fatigue, weakness, lack of endurance or incoordination.  Sensory, motor strength, and reflexes of the upper extremities were normal.  There was a scar on the left supraclavicular, which measured 4.5 centimeters (cm) by 1 cm.  The scar had keloid, hyperpigmentation and abnormal texture.  There was no disfigurement, ulceration, adherence, instability, tissue loss, hypopigmentation or limitation of motion due to the scar.  The Veteran was determined to be right handed.  X-rays of the left shoulder revealed no significant findings.  The diagnosis was left shoulder shrapnel wound.

Post-service VA medical records do not show treatment for left shoulder problems.  At his hearing before the Board in September 2007, the Veteran indicated he experienced difficulty with overhead lifting.  

This evidence tends to show that the Veteran's disability picture of his left shoulder shrapnel wound approximates a moderate muscle injury.  See 38 C.F.R. § 4.56.  Although the VA examination was essentially normal, the Veteran has had a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly weakness and pain when lifting the left shoulder overhead.  Although all of the findings specified for a moderate injury are not shown, it is not expected that this is to be the case for the more fully described grades of disabilities.  See 38 C.F.R. § 4.21 (2012).  For this disability, the Board finds that the evidence shows that the criteria for a moderate muscle injury are more closely approximated when considering the type and history of the injury in conjunction with the current manifestations.  In view of this finding, the Board concludes that the initial rating of 10 percent rating already assigned is appropriate when the disability is evaluated as a muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5301.

An even higher rating is not warranted as the evidence does not show that the Veteran's disability equates to a moderately severe or severe muscle injury.  As noted previously, the type and history of the injury is not moderately severe or severe.  Additionally, the evidence does not show an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, or tests of strength and endurance compared with the sound side demonstrative of positive evidence of impairment.  Moreover, the current manifestations do not objectively show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Furthermore the evidence does not reflect that the muscles swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements do not indicate severe impairment of function when compared with the uninjured side.  Also, the seven examples of signs of severe muscle disability set forth in 38 C.F.R. § 4.56(d) are not shown in the record.  Accordingly, an initial rating in excess of 10 percent is not warranted for left shoulder shrapnel wound.  See 38 C.F.R. § 4.73, Diagnostic Code 5301.

The Board has considered whether a higher or separate rating is warranted for the Veteran's disability under other rating criteria and diagnostic codes.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In the Veteran's case, the evidence does not reflect that the shrapnel wound has affected the left shoulder joint.  X-rays in February 2005 of the left shoulder were normal and the Veteran had normal range of motion of the left shoulder during the examination.  Additionally, there was no evidence of pain, fatigue, weakness, lack of endurance or incoordination during range of motion testing.  Therefore, a higher initial rating is not warranted when evaluating the disability under the diagnostic code for limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  This is so even with consideration of the possible effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Moreover, the evidence does not reflect that there is ankylosis of the left shoulder, impairment of the humerus, or impairment of the clavicle or scapula such as to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.  Thus, a higher initial rating is not warranted when evaluating the shrapnel wound as shoulder impairment.

Lastly, the Board has considered whether a higher or separate rating is warranted for a scar associated with the shrapnel wound.  During the pendency of the claim, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claims were received prior to October 23, 2008, the revised criteria are not for application in his case.  The relevant Rating Schedule allows for disability ratings for scars that are deep or that cause limitation of motion of a certain size, scars that are superficial of a certain size, scars that are superficial and unstable, scars that are superficial and painful on examination, and scars that cause limitation of function of an affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).

Because the residual scar associated with the left shoulder shrapnel wound covers a small area, does not result in underlying soft tissue damage or limitation of function, and is not unstable or painful, a higher or separate rating is not warranted for the scar.

As detailed previously, the Veteran failed to report to a more recently scheduled VA examination.  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655 (2012).  Because the Veteran failed to report to the examination without good cause and the claim arises from an original compensation claim, the Board has rated the claim based on the evidence of record as described above.

B. Right Thigh Shrapnel Wound

The Veteran's service-connected right thigh shrapnel wound has been evaluated as 10 percent disabling under Diagnostic Code 5313 for injury to Muscle Group XIII.  Disability under this diagnostic code is evaluated as:  slight (zero percent), moderate (10 percent), moderately severe (30 percent), or severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5313.  Muscle Group XIII consists of the posterior thigh group and the hamstring complex of 2-joint muscles.  Those muscles are the biceps femoris, semimembranosus, and semitendinosus.  The functions of these muscles are as follows:  extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Id.

The Veteran received a shrapnel wound of the right thigh during service at the same time as the injury to the left shoulder described previously and the history of this muscle injury is similar to that of the left shoulder.  Although the right thigh injury initially required more management to dress the wound and the Veteran was put on a temporary profile due to right leg pain, the wound was considered well healed in August 2004.  The October 2004 separation examination was normal except for the right thigh scar.  Additionally, the February 2005 VA examiner characterized the injury as a deep penetrating wound, which is contemplated by a moderate injury.

The Veteran underwent VA examination for this disability in February 2005 as well.  The examiner accurately noted the Veteran's history of injury to the right thigh and characterized it as a shrapnel wound like a deep penetrating wound treated in the hospital.  It was noted that the extent of destruction involved the blood vessels with symptoms of loss of strength, fatigue earlier than normal, impairment of coordination, pain and weakness along the right thigh brought on by prolonged walking or jogging.  The Veteran, however, denied complications from the muscle injury and was not on any treatment for it.  He was able to return to duty two months after his injury.  The Veteran reported that he had difficulty with prolonged walking, running, jogging, and keeping up with normal work requirements.

Physical examination revealed normal range of motion of the hips, including flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no pain, fatigue, weakness, lack of endurance or incoordination.  Range of motion testing of the knees showed flexion to 140 degrees and extension to zero degrees.  There was no pain, fatigue, weakness, lack of endurance or incoordination.  Sensory, motor strength, and reflexes of the lower extremities were normal.  There was a scar on the right mid posterior thigh, which measured 4 cm by 3 cm.  The scar had hyperpigmentation with abnormal texture.  There was no disfigurement, ulceration, adherence, instability, tissue loss, keloid, hypopigmentation or limitation of motion due to the scar.  X-rays of the right femur revealed no abnormality.  The diagnosis was right thigh shrapnel wound.

VA treatment records show that the Veteran underwent several sessions of physical therapy in 2007 to address right leg weakness.  During this time period, weakness and tenderness in the right hamstring area were found.  Motor strength was normal and x-rays of the right femur in February 2007 showed no evidence of fracture or malalignment.  At the September 2007 Board hearing, the Veteran indicated that he had trouble with activities such as walking and running, and that he had participated in physical at the Loma Linda VAMC.

This evidence tends to show that the Veteran's disability picture of his right thigh shrapnel wound approximates a moderate muscle injury similar to that of the left shoulder injury.  See 38 C.F.R. § 4.56.  Although the VA examination was essentially normal, the Veteran has had a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly weakness and pain on activity of the right leg.  Although all of the findings specified for a moderate injury are not shown, it is not expected that this is to be the case for the more fully described grades of disabilities.  See 38 C.F.R. § 4.21.  For this disability, the Board finds that the evidence shows that the criteria for a moderate muscle injury are more closely approximated when considering the type and history of the injury in conjunction with the current manifestations.  In view of this finding, the Board concludes that the initial rating of 10 percent rating already assigned is appropriate when the disability is evaluated as a muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.

An even higher rating is not warranted as the evidence does not show that the Veteran's disability equates to a moderately severe or severe muscle injury.  As noted previously, the type and history of the injury is not moderately severe or severe.  Additionally, the evidence does not show an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, or tests of strength and endurance compared with the sound side demonstrative of positive evidence of impairment.  Moreover, the current manifestations do not objectively show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Furthermore the evidence does not reflect that the muscles swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements do not indicate severe impairment of function when compared with the uninjured side.  Also, the seven examples of signs of severe muscle disability set forth in 38 C.F.R. § 4.56(d) are not shown in the record.  Accordingly, an initial rating in excess of 10 percent is not warranted for right thigh shrapnel wound.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.

A higher or separate rating is also not warranted for impairment of an affected joint.  Here, the evidence does not show that the shrapnel wound has affected the right hip or right knee.  X-rays of the right femur were normal in February 2005 and February 2007.  Additionally, the February 2005 VA examination revealed normal range of motion of the right hip and the right knee.  Moreover, there was no evidence of pain, fatigue, weakness, lack of endurance or incoordination during range of motion testing for either joint.  Therefore, a higher initial rating is not warranted when evaluating the disability under the diagnostic codes for limitation of motion of the thigh or leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5260, and 5261.  This is so even with consideration of the possible effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.

Furthermore, the evidence does not reflect that there is ankylosis of the right hip, flail joint, or impairment of the femur such as to warrant a higher rating involving the right hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255.  The evidence also does not reflect that there is ankylosis of the right knee, recurrent subluxation, lateral instability, cartilage dislocation or removal, impairment of the tibia or fibula, or genu recurvatum such as to warrant a higher rating involving the right hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Thus, a higher initial rating is not warranted when evaluating the shrapnel wound as hip or knee impairment.

In addition to whether a higher initial rating is warranted for a muscle injury or impairment of a joint, the Board has considered whether a higher or separate rating is warranted for a scar of the right thigh due to the shell fragment wound.  See Esteban, 6 Vet. App. at 259.  Because the residual scar associated with the right thigh shrapnel wound covers a small area, does not result in underlying soft tissue damage or limitation of function, and is not unstable or painful, a higher or separate rating is not warranted for the scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).

As discussed in the left shoulder analysis, the Board has rated the right thigh claim based on the evidence of record because the Veteran failed to report to the examination without good cause and the claim arises from an original compensation claim.  See 38 C.F.R. § 3.655.

C. Right Neck Shrapnel Wound

The Veteran's service-connected right neck shrapnel wound has been evaluated as 10 percent disabling under Diagnostic Code 5323 for injury to Muscle Group XXIII.  Disability under this diagnostic code is evaluated as:  slight (zero percent), moderate (10 percent), moderately severe (20 percent), or severe (30 percent).  38 C.F.R. § 4.73, Diagnostic Code 5323.  Muscle Group XXIII consists of the muscles of the side and back of the neck.  Those muscles are the suboccipital, lateral vertebral, and anterior vertebral muscles.  The functions of these muscles are as follows:  movements of the head and fixation of shoulder movements.  Id.

The Veteran received a shrapnel wound of the right neck during service at the same time as the injury to the left shoulder and right thigh described previously and the history of this muscle injury is similar to those injuries.  Although the right neck injury initially required stitches to dress the wound, the Veteran was not put on a profile due to the neck injury and the wound was considered well healed in July 2004 and August 2004.  The October 2004 separation examination was normal except for the right neck scar.

The Veteran also underwent VA examination for this disability in February 2005.  The examiner accurately noted the Veteran's history of injury to the right neck.  The Veteran reported some pulling pain and some needle sticking sensation of the scar, but he denied any pain on the cervical spine.  There was no bedrest recommended by his physician and he was not seeing a doctor for the injury.  The Veteran denied any functional impairment resulting from the neck condition and there was no time lost from work since service.

Physical examination revealed an absence of radiation pain on movement of the cervical spine.  There was no muscle spasm or tenderness.  The Veteran had normal range of motion of the cervical spine and there was no ankylosis.  Flexion of the cervical spine was to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  There was no fatigue, weakness, lack of endurance, incoordination, or pain on motion.  There was a scar on the right anterior neck, which measured 6 cm by 1 cm.  The scar had keloid, hyperpigmentation and abnormal texture.  There was no disfigurement, ulceration, adherence, instability, tissue loss, hypopigmentation or limitation of motion due to the scar.  X-rays of the cervical spine revealed no significant findings.  The diagnosis was right neck shrapnel wound.

Post-service VA medical records do not show treatment for neck problems.  At his September 2007 Board hearing, the Veteran indicated he generally experienced pain and weakness due to his shrapnel wound injuries.  

Similar to the other two injuries, this evidence tends to show that the Veteran's disability picture of his right neck shrapnel wound approximates a moderate muscle injury.  See 38 C.F.R. § 4.56.  Other than some pulling pain and needle sticking sensation near the scar, the VA examination was essentially normal.  However, the Veteran has had a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly weakness and pain.  As noted previously, although all of the findings specified for a moderate injury are not shown, it is not expected that this is to be the case for the more fully described grades of disabilities.  See 38 C.F.R. § 4.21.  For this disability, the Board finds that the evidence shows that the criteria for a moderate muscle injury are more closely approximated when considering the type and history of the injury in conjunction with the current manifestations.  In view of this finding, the Board concludes that the initial rating of 10 percent rating already assigned is appropriate when the disability is evaluated as a muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5323.

An even higher rating is not warranted as the evidence does not show that the Veteran's disability equates to a moderately severe or severe muscle injury.  As noted previously, the type and history of the injury is not moderately severe or severe.  Additionally, the evidence does not show an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or impaired strength.  Moreover, the current manifestations do not objectively show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Furthermore the evidence does not reflect that the muscles swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements do not indicate severe impairment of function.  Also, the seven examples of signs of severe muscle disability set forth in 38 C.F.R. § 4.56(d) are not shown in the record.  Accordingly, an initial rating in excess of 10 percent is not warranted for right neck shrapnel wound.  See 38 C.F.R. § 4.73, Diagnostic Code 5323.

A higher or separate rating is also not warranted for impairment of an affected joint.  Here, the evidence does not show that the shrapnel wound has affected the neck or cervical spine.  X-rays of the neck in February 2005 showed no significant findings.  Additionally, the February 2005 VA examination revealed normal range of motion of the cervical spine.  Moreover, there was no evidence of fatigue, weakness, lack of endurance, incoordination, or pain during range of motion testing.  Therefore, a higher initial rating is not warranted when evaluating the disability under the diagnostic codes for limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  This is so even with consideration of the possible effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Furthermore, the evidence does not reflect that there is ankylosis of the cervical spine, associated objective neurologic abnormalities, or associated intervertebral disc syndrome resulting in incapacitating episodes such as to warrant a higher rating involving the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  Thus, a higher initial rating is not warranted when evaluating the shrapnel wound as neck impairment.

In addition, the Board has considered whether a higher or separate rating is warranted for a scar of the right neck due to the shell fragment wound.  See Esteban, 6 Vet. App. at 259.  Because the VA examination revealed that the scar was painful, a 10 percent rating is potentially warranted for painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The United States Court of Appeals for Veterans Claims has held that the painfulness of a scar is not contemplated by the provisions of section 4.56(d) and that a separate rating for a scar is not duplicative of or overlapping with a muscle injury under Esteban.  See Jones v. Principi, 18 Vet. App. 248, 260 (2004).  Therefore, in view of this evidence, the Board finds that a separate 10 percent rating is warranted for a painful scar associated with the right neck shrapnel wound.  This is so since the award of service connection.

As noted previously, the Board has rated the right neck claim based on the evidence of record because the Veteran failed to report to the examination without good cause and the claim arises from an original compensation claim.  See 38 C.F.R. § 3.655.

D. Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's shrapnel wounds have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claims for initial ratings in excess of 10 percent for left shoulder, right thigh, and right neck shrapnel wounds with residual scars must be denied.  This is so since the award of service connection.  See Fenderson, 12 Vet. App. at 126.  A separate initial 10 percent rating is warranted for painful scar associated with the right neck shrapnel wound.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for left shoulder shrapnel wound with residual scar is denied.

An initial evaluation in excess of 10 percent for right thigh shrapnel wound with residual scar is denied.

An initial evaluation in excess of 10 percent for right neck shrapnel wound with residual scar is denied.

A separate initial 10 percent rating for a painful scar associated with the right neck shrapnel wound is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


